NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0566-15T1

ROSENTHAL & ROSENTHAL, INC.,

        Plaintiff-Appellant,

v.

VANESSA BENUN, a/k/a VANESSA
BROOCHIAN and ELAN BROOCHIAN,

        Defendants,

and

RIKER, DANZIG, SCHERER, HYLAND
& PERRETTI, LLP,

     Defendant-Respondent.
_______________________________

              Submitted November 30, 2016 – Decided August 2, 2017

              Before Judges Fuentes and Simonelli.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Monmouth County, Docket No.
              F-6301-12.

              McElroy Deutsch Mulvaney & Carpenter, LLP,
              attorneys for appellant (Joshua A. Zielinski
              and Peter Saad, of counsel and on the briefs;
              Andrew Gimigliano, on the briefs).


              Riker, Danzig, Scherer, Hyland & Perretti,
              LLP, respondent pro se (Nicholas Racioppi,
          Jr., of counsel; Matthew H. Lewis and Michael
          Crowley, on the brief).

PER CURIAM

    We have been advised that this matter has been amicably

adjusted and the parties have stipulated to the dismissal of this

appeal.   Accordingly, the appeal is dismissed with prejudice and

without costs.




                                2                         a-0566-15T1